Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 1 of 62




 Case Number: CV-20-4340—GBD—RL



               Dear Honorable Clerk,

      Please Find the Attached EXHIBITS
            D- F, as part of Plaintiff’s
           First Amended Complaint
      That Was already uploaded to ECF,
           along with EXHIBITS A-C




                 I, Abraham Gross,
                Affirm that I am the
                   Pro Se Plaintiff
                In this proceeding.


        October 09, 2020
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 2 of 62




            EXHIBIT D
      Case
       Case1:20-cv-04340-RWL  Document 46
             1:18-cv-01626-ER Document 64 Filed
                                          Filed 01/14/19
                                                10/12/20 Page
                                                         Page 13 of
                                                                 of 262




  UNITED STATES DISTRICT COURT
  SOUTHERNDISTRICTOFNEWYORK
                                                                 --x

  KARINA RODRJGUEZ,

                                                    Plaintiff,
                                                                            STIPULATION OF
                                  - against ..
                                                                            VOLUWTARYDISMISSAL
 THE CITY OF NEW YORK, ANNE-MARIE
                                                                            18 Civ. 1626 (ER)
 HENDRJCKSON,   ERIC    ENDERLIN,   VICTOR
 HERNANDEZ,   SHATARA PELL, MARGARET
 BROWN, LISATALMA, and JOHN andJANEDOES 1-5
 (said names being fictitious, fhe persons intended being
 those who aided and abetted the unlawful conduct of the
 named Defendants),

                                                 Defendants.
                                                                    -X
                        mS HEREBY STIPULATED AND AGREED, by and between the
 parties asrepresented helow, as follows:

                        1. Pursuantto Federal Rule ofCivilProcedureRule 41(a)(l)(A)(ii>, all of
Plaintiffs claims in the above-referenced action, are hereby dismissed, with prejudice,
and that am order to that effect. may be entered without further notice.

Dated:                  New York, New York
                        December 1^, 2018
MADUEGBUNACOOPER,LLP                                         ZACHARY W. CARTER
Attorneys for Plaintiff                                      Corporation Counsel ofthe.
30 Wall Street-8thFloor                                         City ofNewYoi-k
NewYork, New York 10005                                      Attorney for Defendants
Tel: (212)232-0155                                             100 Church Street
SML.Wl;@!Ut^ui'j|e_cura                                      New York, NewYork 10007
                                                             Tel: (212)356-4083
                                                             emuTreU^mv^n^c. g.uv
                                                                      (^ . ' ^
                                                                      C^^<- ^ L/u. ^.^ p
                                                                      '7<      ^      -/ I /
By:     ..-_.. ^, <?-
                          Sa&iiel0. Maduegbuna                                 Eric Murrell
                                                                     Assistant Corporation Coimsel
Case
 Case1:20-cv-04340-RWL  Document 46
       1:18-cv-01626-ER Document 64 Filed
                                    Filed 01/14/19
                                          10/12/20 Page
                                                   Page 24 of
                                                           of 262




            18-CV-01626 %);
             UNITEDSTATESDISTRICTCOURT
             SOUTHERN DISTRICT OF NEW YORK
             KAmNARODRIGUEZ,

                                                                              Plaintiff,

                                           -against-

             THE CITY OF NEW YORK, ANNE-MARIE
           { HENDRICKSON, ERIC ENDERLIN, VICTOR
             HERNANDEZ, SHATARA PELL,MARGARET
            BROWN, LISA TALMA, and JOHN and JANE
            DOES 1-5 (said names being fictitious, the
            persons intended being those who aided and
            abetted the unlawful conduct of the named
            Defendants),

                                                                           Defendants.
                                                   "."-ff-MtWSIMSMS....:



                     STIPULATIONOFVOLUNTARY
                       DISMISSAL WITH PREJUDICE
                        ZACHASYW.CARTER
                CorporationCounselofthe City ofNewYork
                             Attorney for Defendants
                             100 Church Street, Room 2-140
                             Ne-w York. N. Y. 10007-2601

                             OfCounsel: Eric Murrell
                             Tel: (212)356-4083
                             Matter No. : 2018-009803
            Due andtimely service is hereby admitted.

            Dated: New York, N. Y. ............................... 20J8

            Signed; .................................................................. |

            Attorney for.
         Case
          Case1:20-cv-04340-RWL  Document164Filed
               1:18-cv-01626-ER Document       Filed 10/12/20Page
                                                   02/21/18    Page
                                                                  215ofof39
                                                                          62




             (b) Denying her overtime she worked contrary to unit policy that allows 5 hours of

                such work without advance notice;

             (c) Failing to approve her timesheet resulting in her not receiving her pay check;

             (d) Screaming at her to answer the phone even when she was on the phone working;

             (e) Undermining her work decisions;

             (f) Sabotaging her work and performance; and

             (g) Verbal and physical abuse and general hostility towards her.

       136.     Before working for HPD, Defendant PELL worked as an occupancy compliance

coordinator for a non-profit agency that works with HPD to provide affordable housing to low

                                  (                 ). While working for the developer, Defendant

PELL would send files for applicants seeking affordable housing subsidized by HPD, such as the

Brooklyn Grand project.

       137.     As a project manager, RODRIGUEZ reviewed those files to determine final

eligibility and regularly emailed with Defendant PELL while she was employed by the

developer.

       138.     During that time, RODRIGUEZ emailed Defendant PELL about the status of an

African American applicant who was eligible for an affordable housing lottery in the Brooklyn

Grand project                         D            E            .

       139.     On her first day working for HPD, February 13, 2017, Defendant PELL

questioned RODRIGUEZ                      regarding the final eligibility of tenants for units in the

Brooklyn Grand project, and made clear her intention to reverse those determinations, including

for the eligibility of the African American applicant.




                                                 - 21 -
        Case
         Case1:20-cv-04340-RWL  Document164Filed
              1:18-cv-01626-ER Document       Filed 10/12/20Page
                                                  02/21/18    Page
                                                                 226ofof39
                                                                         62




       140.    Defendant PELL was supporting the developer, her former employer, who was

improperly rejecting non-Hispanic applicants for units in the project.

       141.    The African American applicant was eligible and entitled to the unit based on her

lottery log number.

       142.      RODRIGUEZ knew and believed in good-faith, based on her experience with

housing law and City rules and policies, that it was impermissible to base lottery decision on race

or national origin and that it was improper to deny an African American applicant in favor of a

Hispanic applicant who was lower on the list.

       143.    Beginning in or around February 13, 2017, RODRIGUEZ protested, to no avail,

 E      improper and discriminatory actions of rejecting non-Hispanic applicants for housing

units in the Brooklyn Grand project, including the African American applicant.

       144.    During the same period, RODRIGUEZ also complained and reported to

Defendants HERNANDEZ and HENDRICKSON as well as Assistant Commissioner BROWN

about E        improper and discriminatory refusal to adhere to the tenant selection plan and

affordable housing process in order to harm non-Hispanic applicants.

       145.    Rather   than   address    her    concerns,   Defendant       HERNANDEZ     warned

RODRIGUEZ                        r she would be removed from the Brooklyn Grand project if she

                 A        A                                  D           E

       146.    In or about May 2017, BROWN told RODRIGUEZ that HERNANDEZ would

address the problem and that she did not need to be concerned.

       147.    In or about May 2017, BROWN also told RODRIGUEZ that HPD Commissioner

Maria Torres-Springer was looking into the matter. HERNANDEZ and PELL were both aware

of the complaint of RODRIGUEZ to BROWN, and as a result, beginning on or about February



                                                - 22 -
         Case
          Case1:20-cv-04340-RWL  Document164Filed
               1:18-cv-01626-ER Document       Filed 10/12/20Page
                                                   02/21/18    Page
                                                                  237ofof39
                                                                          62




13, 2017, took a number of adverse employment actions against RODRIGUEZ, including

denying her promotions, subjecting her to unwarranted discipline, demoting her, physically

assaulting her, having her duties reduced to menial clerical tasks, and all her projects reassigned.

       148.           O       F       15, 2017,           D     E                -on-one meeting with

D             E           (       F       15       ), D              E              D      E

was aware of the circumstances under which Cardona, the former deputy director was

terminated, and asked RODRIGUEZ if she would have any problems taking direction from a

                  .

       149.           Following the February 15 meeting, Defendant PELL was constantly trying to

sabotage and provoke RODRIGUEZ by ordering her to do something and then reprimanding her

for doing so; giving her vague and unclear instructions, and trying to suggest that she did not

follow her instructions; luring her into her office to pick-up a document and either reprimanding

her for doing so or accusing her of being rude once she is in her office.

       150.           After yelling at RODRIGUEZ for days about answering the phones, Defendant

 E                                             F          28, 2017                   (    F       28

         ).

       151.           During the February 28 meeting, Defendant PELL falsely accused RODRIGUEZ

of always being on her office phone, although she was unsure as to the nature of the calls, and

being rude and disrespectful. RODRIGUEZ immediately asked to stop the meeting so she could

obtain union representation.

       152.           On May 2, 2017, Defendant PELL yelled at RODRIGUEZ unprovoked and

                                  D   E                          .       D   E

incident to Defendant HERNANDEZ, who ignored her complaint.



                                                   - 23 -
          Case
           Case1:20-cv-04340-RWL  Document164Filed
                1:18-cv-01626-ER Document       Filed 10/12/20Page
                                                    02/21/18    Page
                                                                   248ofof39
                                                                           62




         153.       The following day, May 3, 2017, Defendant PELL issued RODRIGUEZ a

disciplinary memorandum, charging her with insubordination for not appearing for a meeting

that, in reality, Defendant PELL had never scheduled or issued a request for.

         154.       On May 10, 2017, while RODRIGUEZ was speaking with a colleague, Defendant

PELL approached the pair and yelled at RODRIGUEZ again in a threatening and abusive tone.

RODRIGUEZ also reported this May 10 incident immediately to the disciplinary unit, to no

avail.

         155.       Since at least February 13, 2017, RODRIGUEZ has also been complaining to

Defendant HERNANDEZ and              D D                  nit about E      unlawful conduct towards

her. However, HPD took no action despite an acknowledgement from the Director of the

Disciplinary Unit, Siheem Roseborough, that her claims about being yelled at and humiliated by

Defendant PELL were corroborated.

         156.       Instead, on May 24, 2017, RODRIGUEZ was called to the Disciplinary Unit to

                                                  D               E     May 3 memorandum. During

th              ,            D      C                 D       E

     .      D           E                    -                                   D           E

verbal abuse, again to no avail.

         157.       On May 25, 2017, RODRIGUEZ advised a New York City Department of

Investigation investigator that Defendants HERNANDEZ and PELL were allowing the

developer to violate the lottery process. The investigator said that she would be contacting

Defendant HERNANDEZ.

         158.       On May 31, 2017, Defendant PELL escalated her abuse to the physical. When

RODRIGUEZ was returning to her desk from the copy machine Defendant PELL, who was



                                                 - 24 -
        Case
         Case1:20-cv-04340-RWL  Document164Filed
              1:18-cv-01626-ER Document       Filed 10/12/20Page
                                                  02/21/18    Page
                                                                 259ofof39
                                                                         62




walking past, intentionally bumped RODRIGUEZ with her shoulder and sent her falling into

filing cabinets. RODRIGUEZ immediately reported the incident to the Disciplinary Unit.

       159.    As a result        EE                    D                              , on May

31, 2017, while remaining a staff of the division, RODRIGUEZ was relocated by Defendants

HERNANDEZ and PELL and others acting in concert with them, to the Strategic Research

Division on another floor, her duties reduced to menial clerical tasks, and all her projects

reassigned.

       160.    Although RODRIGUEZ was advised she would be a liaison for marketing related

issues on the few assignments she received, Defendant HERNANDEZ told her not to speak with

his staff or contact the Marketing Unit.

       161.    The relocation, which RODRIGUEZ was promised would be temporary for

approximately six weeks, until a new, permanent position was established, continues to date.

       162.    Presently, RODRIGUEZ has no workload or clear responsibilities and is seated in

the Strategic Research Division handling menial work.

       163.    In July 2017, RODRIGUEZ filed an online complaint with the New York City

Conflicts of Interest Board about the housing lottery violations.

       164.    Prior to May 2017, the African American applicant had filed complaints with

                                                        DC                      . Ultimately, the

attention her file received for being unfairly rejected forced HPD to process her application in

accordance with the tenant selection guidelines for the lottery and she was granted an affordable

housing unit, in or around July 2017.




                                               - 25 -
      Case
       Case1:20-cv-04340-RWL
             1:17-cv-09996-ER Document
                              Document 64 Filed12/21/17
                                       1 Filed  10/12/20 Page
                                                          Page110
                                                                of of
                                                                   6662



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X   Docket No.:
SHARON            LEWIS,         MALINDA
GONSALVES, RAVEEN SEATON,
and WANDA SINCLAIR,

                                 Plaintiffs,

-against-

THE CITY OF NEW YORK,
RUTHANNE VISNAUSKAS, VICKI
BEEN, ERIC ENDERLIN, MICHAL                                 COMPLAINT
ARONSON, KIMBERLY DARGA,
BRIAN HALUSAN, LISA TALMA,
CYRIL LAMAR MYERS, LARISA
ROZENZAFT, WILLIAM DUNN,                                    JURY TRIAL REQUESTED
ELLIS BAUMEL, and JOHN and
JANE DOES 1-5 (said names being
fictitious, the persons intended being
those who aided and abetted the
unlawful conduct of the named
Defendants),
                                 Defendants.
--------------------------------------------------------X




                                    MADUEGBUNA COOPER LLP
                                    Attorneys for Plaintiffs Sharon Lewis, Malinda
                                    Gonsalves, Raveen Seaton, and Wanda Sinclair
                                    30 Wall Street, 8th Floor
                                    New York, NY 10005
                                    Tel.: (212) 232-0155
                                    Fax: (212) 232-0156

                                    Samuel O. Maduegbuna (sam.m@mcande.com)
                                    William W. Cowles II (wcowles@mcande.com)
       Case
        Case1:20-cv-04340-RWL
              1:17-cv-09996-ER Document
                               Document 64 Filed12/21/17
                                        1 Filed  10/12/20 Page
                                                           Page211
                                                                 of of
                                                                    6662



                                               ABLE          F C N EN

                                                                                                                                   Page

I.       NATURE OF THIS ACTION ........................................................................................1

II.      JURISDICTION AND VENUE ....................................................................................2

III.     PROCEDURAL REQUIREMENTS .............................................................................2

IV.      THE PARTIES ...............................................................................................................2

         A. Plaintiffs ...................................................................................................................2

         B. Defendants ...............................................................................................................5

V.       FACTUAL ALLEGATIONS FOR ALL PLAINTIFFS .................................................9

         A. HPD has a Long Histor of Discriminator Emplo ment Practices .......................9

         B. HPD s Discriminator Policies & Customs Continue ...........................................12

         C. Defendants Maintain a Race-Neutral Hiring and Promotional Polic that
            has a Disparate Impact on Black, African American and Older Candidates
            for HPD Managerial Positions ...............................................................................14

         D. HPD s Retaliator Use of Emplo ee Performance Appraisals ..............................15

VI.      PLAINTIFF LEWIS ....................................................................................................16

         A. LEWIS Skill, Qualifications, and Experience ......................................................16

         B. Defendants MYERS and TALMA Den LEWIS Promotion to Deput
            Director, ANCP ......................................................................................................18

         C. LEWIS is Hired Outside the Office of Development ............................................20

         D. HPD denies LEWIS promotion to Director of Dispositions..................................20

         E. DARGA and ARONSON Den LEWIS Promotion to Deput Director,
            Green Housing Preservation Program ...................................................................21

VII.     PLAINTIFF GONSALVES .........................................................................................23

         A. GONSALVES Skill, Qualifications, and Experience ...........................................23



                                                                i
           Case
            Case1:20-cv-04340-RWL
                  1:17-cv-09996-ER Document
                                   Document 64 Filed12/21/17
                                            1 Filed  10/12/20 Page
                                                               Page412
                                                                     of of
                                                                        6662



X.              DEFENDANTS ACTIONS CONTINUE AND WARRANT INJUNCTIVE
                AND OTHER RELIEF ................................................................................................46

XI.             CAUSES OF ACTION ................................................................................................47

FIRST COUNT (Race Discrimination in Violation of Sections 1981 and 1983) ..........................47

SECOND COUNT (Race Discrimination in Violation of Title VII) .............................................48

THIRD COUNT (Race and Color Discrimination in Violation of NYSHRL) ..............................49

FOURTH COUNT (Race and Color Discrimination in Violation of NYCHRL) ..........................50

FIFTH COUNT (Disparate Impact Race and Color Discrimination in Violation of NYSHRL
and NYCHRL) ...............................................................................................................................50

SIXTH COUNT (Disparate Impact Age Discrimination in Violation of NYSHRL
and NYCHRL) ...............................................................................................................................51

SEVENTH COUNT (Age Discrimination in Violation of NYSHRL and NYCHRL) ..................51

EIGHTH COUNT (Retaliation Pursuant to Sections 1981 and 1983) ..........................................52

NINTH COUNT (Retaliation in Violation of NYCHRL) .............................................................53

TENTH COUNT (Retaliation in Violation of NYSHRL) .............................................................54

ELEVENTH COUNT (Violation of the Equal Pa Act ( EPA )) .................................................54

TWELFTH COUNT (Violation of N.Y. Labor Law                                   194) ..........................................................55

THIRTEENTH COUNT (Sex Discrimination in Violation of Title VII) ......................................56

FOURTEENTH COUNT (Sex Discrimination in Violation of NYSHRL and NYCHRL) ...........56

FIFTEENTH COUNT (Retaliation in Violation of the EPA, Section 215(a)(3)) ..........................57

SIXTEENTH COUNT (Retaliation in Violation of Title VII).......................................................57

SEVENTEENTH COUNT (Hostile Work Environment in Violation of Sections 1981 and
1983, NYSHRL and NYCHRL) ....................................................................................................58

XII.            PUNITIVE DAMAGES ..............................................................................................58

XIII.           PRAYER FOR RELIEF ...............................................................................................58


                                                                    iii
        Case
         Case1:20-cv-04340-RWL
               1:17-cv-09996-ER Document
                                Document 64 Filed12/21/17
                                         1 Filed  10/12/20 Page
                                                            Page313
                                                                  of of
                                                                     6662



          B. GONSALVES becomes Deput Director of Conversions and requests
             Equal Pa ...............................................................................................................23

          C. GONSALVES Supervisors Retaliate against her for Seeking Equal Pa .............25

          D. Defendants Use Performance Appraisals to Retaliate against GONSALVES .......28

          E. DUNN Demotes GONSALVES in Retaliation ......................................................30

          F. Defendants Assign GONSALVES the Same Work after her Demotion ................31

          G. Further Discrimination and Retaliation against GONSALVES .............................31

VIII.     PLAINTIFF SEATON .................................................................................................32

          A. SEATON S Skill, Qualifications, and Experience .................................................32

          B. SEATON is Hired and Discriminatoril Placed in a Lower Position ....................32

          C. SEATON Excelled as Director of Rehabilitation Loan Programs .........................33

          D. DARGA Discriminatoril Denies SEATON Promotion to Executive Director ....34

          E. SEATON suffers a Heart Attack Due to DARGA s Discriminator Treatment .....35

          F. DARGA Subjects SEATON to a Raciall Hostile Work Environment .................36

          G. DARGA Strips SEATON of Job Responsibilities and Awards them to a
             Younger, White Emplo ee .....................................................................................37

          H. DARGA s Discriminator Treatment of SEATON Becomes Unbearable .............39

IX.       PLAINTIFF SINCLAIR ..............................................................................................39

          A. SINCLAIR S Skill, Qualifications, and Experience..............................................39

          B. HPD s Past Mistreatment of SINCLAIR ...............................................................40

          C. SINCLAIR s Prior Emplo ment Discrimination Lawsuit .....................................41

          D. Defendants Ongoing Mistreatment of SINCLAIR ...............................................42

          E. Defendants Use SINCLAIR s Performance Appraisal to Retaliate for the
             First Action.............................................................................................................45




                                                               ii
           Case
            Case1:20-cv-04340-RWL
                  1:17-cv-09996-ER Document
                                   Document 64 Filed12/21/17
                                            1 Filed  10/12/20 Page
                                                               Page514
                                                                     of of
                                                                        6662



          Plaintiffs, by their attorneys, MADUEGBUNA COOPER LLP, complaining of the

defendants, allege as follows:

    I.         NATURE OF THIS ACTION

          1.     Plaintiffs bring this action to secure protection of and to redress deprivation of

rights, privileges, and immunities secured by the Civil Rights Act of 1871, 42 U.S.C. § 1983

( Section 1983 ), and 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991, 42 U.S.C. §

1981(a) ( Section 1981 ); the New York State Human Rights Law as contained in New York State

Executive Law, § 296 et seq. (the NYSHRL ); and the New York City Human Rights Law as

contained in the Administrative Code of the City of New York, § 8-107 et seq. (the NYCHRL ),

providing for injunctive relief and other relief against discrimination on the basis of race, color, sex,

and age.

          2.     In addition to the above claims, Plaintiff Malinda Gonsalves ( GONSALVES )

brings this action under Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§

2000e et seq. ( Title VII ), the Fair Labor Standards Act of 1938, as amended by the Equal Pay Act

of 1963, 29 U.S.C. § 206, et seq. ( Equal Pay Act ), and the New York Equal Pay Law, N.Y. Labor

Law § 194, for injunctive relief and other relief against discrimination on the basis of race and sex.

          3.     This action is being brought to vindicate Plaintiffs human and civil rights.

Plaintiffs contend that the terms, conditions, and privileges of their employment relationship with

the City of New York were adversely affected because of their race, color, sex, and age, and in

retaliation for their complaints of unlawful discrimination.

    II.        JURISDICTION AND VENUE

          4.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1343.
          Case
           Case1:20-cv-04340-RWL
                 1:17-cv-09996-ER Document
                                  Document 64 Filed12/21/17
                                           1 Filed  10/12/20 Page
                                                              Page615
                                                                    of of
                                                                       6662



          5.       This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367(a), over

the state and city causes of action pleaded herein.

          6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in the Southern District of New York.

   III.         PROCEDURAL REQUIREMENTS

          7.       Immediately after commencing this action, Plaintiff will serve a copy of the

complaint upon New York City Commission of Human Rights and the Corporation Counsel of

the City of New York, in accordance with New York City Administrative Code Section 8-502(c).

          8.       On August 24, 2015, Plaintiff GONSALVES filed a pro se charge of

discrimination with the U.S. Equal Employment Opportunity Commission ( EEOC ) pursuant to

Title VII.

          9.       The EEOC issued GONSALVES a Notice of Right to Sue letter dated October 16,

2017.

          10.      This action is brought within 90 days of GONSALVES s receipt of the Notice of

Right to Sue letter in or around November 2017.

   IV.          THE PARTIES

                A. Plaintiffs

          11.      Plaintiffs are black and African American women over the age of 40 years and all are

current or former employees of Defendant City of New York ( CITY ) in the New York City

Department of Housing Preservation and Development ( HPD ).

          12.      Plaintiffs work or worked for HPD in its Office of Development.

          13.      Based on their respective backgrounds and individual work experience, Plaintiffs, at


                                                   -2-
        Case
         Case1:20-cv-04340-RWL
               1:17-cv-09996-ER Document
                                Document 64 Filed12/21/17
                                         1 Filed  10/12/20 Page
                                                            Page716
                                                                  of of
                                                                     6662



all relevant times, participated in, supervised, directed, and managed housing development projects

under programs and initiatives established for the purpose of preserving and developing the City s

affordable housing stock.

       14.     Plaintiffs duties and responsibilities are overseen and managed by supervisors who

are mostly white-Caucasian.

               i. Sharon Lewis

       15.     Plaintiff Sharon Lewis ( LEWIS ) is an Afro-Caribbean American woman aged

46 years and is a resident of Brooklyn.

       16.     Since 2004, LEWIS was continuously employed by the CITY and HPD in various

capacities including Project Manager, Senior Project Manager, and Deputy Director, until

November 2017 when she resigned from City employment.

       17.     Prior to her resignation, LEWIS held the Civil Service title of Housing

Development Specialist at HPD.

       18.     While employed by the CITY and HPD, LEWIS performed duties related to

managing and facilitating complex property transactions, including performing underwriting and

financial analysis as part of the Affordable Neighborhood Cooperative Program ( ANCP ).

               ii. Malinda Gonsalves

       19.     Plaintiff GONSALVES is an African American woman of Guyanese descent aged

41 years and is a resident of Brooklyn.

       20.     Since September 2005, GONSALVES has been continuously employed by the

CITY and HPD in various capacities including Community Liaison Worker, Coordinator of

Project Based Section 8 Programs, and Deputy Director.

       21.     Between November 2013 and December 20, 2016, GONSALVES was employed



                                               -3-
        Case
         Case1:20-cv-04340-RWL
               1:17-cv-09996-ER Document
                                Document 64 Filed12/21/17
                                         1 Filed  10/12/20 Page
                                                            Page817
                                                                  of of
                                                                     6662



by the CITY and HPD as Deputy Director of Conversions. As Deputy Director of Conversions,

GONSALVES performed duties related to the development and implementation of strategic

plans for HPD s housing projects. GONSALVES was responsible for supervising and supporting

the work of HPD s conversions project managers.

       22.     At all times relevant, GONSALVES was a female employee of the CITY, as

defined by the Equal Pay Act.

               iii. Raveen Seaton

       23.     Plaintiff Raveen Seaton ( SEATON ) is a black woman, aged 45 and is a resident

of Queens.

       24.     Between March 2014 and September 16, 2016, SEATON was employed by the

CITY and HPD as Director of Rehabilitation Loan Programs.

       25.     As Director of Rehabilitation Loan Programs, SEATON oversaw the

implementation of several CITY housing finance programs, including, prior to March 11, 2016,

the Participation Loan Program.

               iv. Wanda Sinclair

       26.     Plaintiff Wanda Sinclair ( SINCLAIR ) is an African American woman, aged 64

years, and is a resident of Brooklyn.

       27.     Since 1978, SINCLAIR has been continuously employed by the City and HPD in

various capacities including Property Manager, Project Development Coordinator, Deputy

Director, and Mortgage Officer.

       28.     SINCLAIR currently holds the Civil Service title of Associate Housing

Development Specialist at HPD, a title in which she has remained for over 23 years since 1993.

       29.     At all times relevant to this lawsuit, SINCLAIR performed the duties of



                                             -4-
        Case
         Case1:20-cv-04340-RWL
               1:17-cv-09996-ER Document
                                Document 64 Filed12/21/17
                                         1 Filed  10/12/20 Page
                                                            Page918
                                                                  of of
                                                                     6662



Underwriter/Mortgage Officer, with responsibility for managing complex housing development

projects from conception and financing to closing, under various HPD development programs.

              B. Defendants

        30.      Defendants are the CITY and its employees who participated in, and contributed

to, the discriminatory employment practices Plaintiffs complain of.

        31.      At all relevant times, by virtue of their respective positions, the individual

defendants were responsible for developing, implementing, and enforcing personnel policies and

procedures affecting the terms and conditions of employment of employees within HPD,

including the Plaintiffs.

        32.      At all relevant times, Defendants were acting under color of the statutes,

ordinances, regulations, customs and usages of the State of New York.

        33.      The individual defendants named herein are each sued in both their individual and

official capacities.

                 i. The City of New York

        34.      Defendant CITY is a municipal agency existing by virtue of the laws of the State

of New York.

        35.      HPD is a mayoral agency of the CITY.

        36.      At all times relevant, the CITY was an employer under the Equal Pay Act.

                 ii. RuthAnne Visnauskas

        37.      Defendant RuthAnne Visnauskas ( VISNAUSKAS ), a white female, is a former

employee of the City and of HPD.

        38.      Prior to September 2013, VISNAUSKAS was Deputy Commissioner of

Development at HPD.



                                                -5-
        Case
         Case1:20-cv-04340-RWL Document 164 Filed
              1:17-cv-09996-ER Document      Filed12/21/17
                                                   10/12/20 Page
                                                             Page1019ofof6662




       39.     During or about September 2013, VISNAUSKAS was appointed Commissioner

of HPD.

       40.     As Commissioner, VISNAUSKAS was responsible for developing and

implementing the policies, practices and/or customs of HPD.

       41.     As Commissioner, VISNAUSKAS also had ultimate responsibility for the hiring,

screening, training, retention, supervision, discipline, counseling, and control of the individual

defendants named herein.

               iii. Vicki Been

       42.     Defendant Vicki Been ( BEEN ), a white female, is a former employee of the

City and of HPD.

       43.     During or about February 2014, BEEN succeeded VISNAUSKAS as

Commissioner of HPD.

       44.     As Commissioner, BEEN was responsible for developing and implementing the

policies, practices and/or customs of HPD.

       45.     As Commissioner, BEEN also retained ultimate responsibility for the hiring,

screening, training, retention, supervision, discipline, counseling, and control of the individual

defendants named herein.

       46.     In or around January 2017, BEEN resigned as Commissioner of HPD, and since

then is no longer employed by the City.

               iv. Eric Enderlin

       47.     Defendant Eric Enderlin ( ENDERLIN ), a white male, is a former employee of

the City and of HPD.

       48.     From June 2013 to October 2016, ENDERLIN was Deputy Commissioner of



                                              -6-
       Case
        Case1:20-cv-04340-RWL Document 164 Filed
             1:17-cv-09996-ER Document      Filed12/21/17
                                                  10/12/20 Page
                                                            Page1120ofof6662




Development at HPD.

       49.    ENDERLIN s tenure as Deputy Commissioner of Development continued from

June 2013 to October 2016 notwithstanding two changes in the Commissioner position at HPD.

       50.    At all times relevant, ENDERLIN was an employer under the Equal Pay Act.

              v. Michal Aronson

       51.    Defendant MICHAL ARONSON ( ARONSON ), a white female, is and was an

employee of the City and of HPD.

       52.    ARONSON is and was, at all relevant times, Director of Operations in the

Division of Preservation Finance at HPD.

              vi. Kimberly Darga

       53.    Defendant Kimberly Darga ( DARGA ), a white female, is an employee of the

City and of HPD.

       54.    From October 2013 to December 2016, DARGA was Assistant Commissioner in

the Division of Preservation Finance. She currently holds the position of Associate

Commissioner of Preservation and manages two divisions, Preservation Finance and Property

Disposition & Finance.

              vii. Brian Halusan

       55.    Defendant Brian Halusan ( HALUSAN ), a white male, is a former employee of

the City and of HPD.

       56.    Between March 2014 and March 2016, HALUSAN was a Deputy Director in the

Division of Preservation Finance.

              viii. Lisa Talma

       57.    Defendant Lisa Talma ( TALMA ), a black female, is an employee of the City



                                           -7-
       Case
        Case1:20-cv-04340-RWL Document 164 Filed
             1:17-cv-09996-ER Document      Filed12/21/17
                                                  10/12/20 Page
                                                            Page1221ofof6662




and of HPD, and is and was at all times relevant, Assistant Commissioner in the Division of

Property Disposition & Finance.

              ix. Cyril Lamar Myers

       58.    Defendant Cyril Lamar Myers ( MYERS ), a black male, is a former employee of

the City and HPD.

       59.    While employed by HPD, MYERS served, at all relevant times, as Director,

Affordable Neighborhood Cooperative Program ( ANCP ).

       60.    In his capacity as Director of ANCP, MYERS supervised and directed duties

performed by LEWIS.

              x. Larisa Rozenzaft

       61.    Defendant Larisa Rozenzaft ( ROZENZAFT ), a white female, is an employee of

the City and of HPD.

       62.    Prior to September 25, 2015, ROZENZAFT was Director of Conversions at HPD.

       63.    From November 2013 to September 25, 2015, ROZENZAFT supervised and

directed duties performed by GONSALVES.

       64.    At all times relevant, ROZENZAFT was an employer under the Equal Pay Act.

              xi. William Dunn

       65.    On September 25, 2015, ROZENZAFT was replaced as Director of Conversions

by Defendant William Dunn ( DUNN ), a white male.

       66.    As Director of Conversions, DUNN, supervised and directed duties performed by

GONSALVES.

       67.    At all times relevant, DUNN was an employer under the Equal Pay Act.




                                           -8-
        Case
         Case1:20-cv-04340-RWL Document 164 Filed
              1:17-cv-09996-ER Document      Filed12/21/17
                                                   10/12/20 Page
                                                             Page1322ofof6662




                 xii. Ellis Baumel

        68.      Defendant Ellis Baumel ( BAUMEL ), a white male, is an employee of the City

and of HPD.

        69.      At all relevant times BAUMEL was Executive Director of Budget & Conversions.

        70.      As Executive Director, BAUMEL ran the unit where GONSALVES worked.

        71.      BAUMEL also supervised DUNN and ROZENZAFT.

        72.      At all times relevant, BAUMEL was an employer under the Equal Pay Act.

   V.         FACTUAL ALLEGATIONS FOR ALL PLAINTIFFS

              A. HPD has a Long History of Discriminatory Employment Practices

        73.      Over the years, HPD has instituted preferential employment policies and customs

designed to hire, retain, and reduce the rate of turnover among younger and mostly white

employees. In doing so, HPD engaged in a pattern of racial discrimination and retaliation based

on the failure to promote minority employees, such as Plaintiffs.

        74.      Pursuant to HPD s preferential policies and customs, these newer, younger and

white employees were provided special treatment and diverse opportunities to move and advance

within various HPD programs and, in some instances, from division to division, providing them

with a more diverse and deeper overall experience within HPD.

        75.      Defendant City through HPD did not offer comparable opportunities to Plaintiffs,

and other employees, who were older and predominantly non-white.

        76.      Defendant HPD s deliberate policies and customs of providing special

opportunities and exposure to these younger, white employees enhanced their professional

growth and led to guaranteed career advancement and salary increases. These opportunities often

manifested in high-profile and premiere projects that garnered publicity for HPD.



                                               -9-
        Case
         Case1:20-cv-04340-RWL Document 164 Filed
              1:17-cv-09996-ER Document      Filed12/21/17
                                                   10/12/20 Page
                                                             Page1423ofof6662




       77.    In contrast, HPD has acknowledged that older employees, such as the Plaintiffs,

are viewed only as a resource for leveraging information and for nurturing and training the newer

hires. That perception at HPD, together with the active policy and custom of favoring the newer,

younger, mostly white employees, has marginalized the older and minority staff and has created

an atmosphere within HPD that promotes and condones career and salary stagnation for the

older employees above the age of 40 years, particularly those who are of African American,

Hispanic, or otherwise of non-white race or ancestry.

       78.    For several years following the institution of the discriminatory policies described

above, Plaintiffs and other well-qualified staff have performed the same work as the newer,

younger and non-minority employees with limited or no career advancement.

       79.    Furthermore, Plaintiffs not only perform the same work as the younger, newer and

non-minority employees, they are frequently paid less and given heavier and more onerous duties

and assignments, including training the newer employees to perform duties of positions to which

Plaintiffs had been denied promotion and attendant pay increases.

       80.    Plaintiffs have been consistently passed-over for promotions and salary increases,

or simply not considered for career growth opportunities, in favor of younger, less experienced,

and overwhelmingly white employees who have relied on the training and expertise of the

Plaintiffs to navigate and gain experience in the various programs and departments within the

Office of Development and throughout HPD. As a consequence, these younger, white employees

often advanced to supervise the very Plaintiffs who have trained and developed them within the

Agency.

       81.    Defendants maintain a policy and custom of fast tracking younger, newer and

white employees by placing them on high-profile and premiere development deals and giving



                                             - 10 -
        Case
         Case1:20-cv-04340-RWL Document 164 Filed
              1:17-cv-09996-ER Document      Filed12/21/17
                                                   10/12/20 Page
                                                             Page1524ofof6662




them more deals than older, non-white employees in an effort to enhance their image and

promote them more quickly.

       82.     In addition to the foregoing discriminatory and surreptitious tactics, Defendants

would simply stonewall the Plaintiffs, by refusing to respond to their applications for open

positions or formally inform them whether or not a decision had been reached or a candidate

selected for such open positions. As a consequence, Plaintiffs and others similarly situated are

discouraged from applying for promotional opportunities         the message to Plaintiffs being:

 don t even bother.

       83.     In or about April 2007, and partly in response to complaints regarding the

Agency s preferential advancement policies, HPD s then-Commissioner, Shaun Donovan,

commissioned a Staff Working Group to address issues surrounding career development within

HPD in general and its Office of Development in particular.

       84.     The published outcome of the Staff Working Group consistently identified that

older, more experienced employees had strong resentment toward and dissatisfaction with

existing obstacles to career advancement and the preferential hiring policies and practices within

HPD.

       85.     In or about September 2009, the President of Local 375, District Council 37, the

Union representing the Plaintiffs, complained to HPD regarding the foregoing preferential and

discriminatory employment practices.

       86.     In or about September 2009, SINCLAIR and other HPD employees also protested

these practices in a written complaint to Letitia James, who then served as a member of the New

York City Council.

       87.     The CITY, HPD and the named Defendants knew, and ought reasonably to have



                                              - 11 -
        Case
         Case1:20-cv-04340-RWL Document 164 Filed
              1:17-cv-09996-ER Document      Filed12/21/17
                                                   10/12/20 Page
                                                             Page1625ofof6662




known, that the consequence of these policies and customs was an adverse impact on the

prospects, as well as on the terms and conditions of employment, of its older and minority

employees.

       88.      Defendants VISNAUSKAS and BEEN along with ENDERLIN and DARGA had

the authority and discretion to create, implement, and continue to carry out the above municipal

hiring policies and did not need permission outside of HPD from any other CITY employee or

agency to make final decisions on hiring, promotions or salary increases.

             B. HPD Discriminatory Policies & Customs Continue

       89.      Nonetheless, HPD, and especially HPD s Office of Development, has continued

to systematically discriminate against their older and female employees of color.

       90.      Women of color at HPD have been continuously denied opportunities for job

growth, career advancement, promotions, and salary increases.

       91.      Defendant CITY, through HPD, is engaged in a systematic policy and custom of

swiftly advancing the careers of young, predominantly white employees. White employees

sometimes receive two or three separate promotions within several years of being hired. Often,

this practice has come at the expense of advancement opportunities for less favored classes of

workers.

       92.      Defendant CITY, through HPD, has continuously hired and promoted white

employees that are recent graduates with little or no job experience despite the availability of

older, non-white candidates who were more qualified.

       93.      Often, white employees have been hired as Project Managers, often within HPD s

storm recovery programs, and quickly promoted to Deputy Director and ultimately to Director

of an HPD program.



                                              - 12 -
       Case
        Case1:20-cv-04340-RWL Document 164 Filed
             1:17-cv-09996-ER Document      Filed12/21/17
                                                  10/12/20 Page
                                                            Page1726ofof6662




      94.     In some cases, new positions have been created and quickly filled by white

employees.

      95.     For example, HPD hired and fast-tracked Jeremy Hoffman ( Hoffman ), a white

male, under 40 years old, to a senior position even though he had little relevant work

experience.

      96.     Hoffman was first hired by HPD in April 2013 as a Project Manager.

      97.     By July 2014, only about fifteen months after having been hired, Hoffman was

promoted to the position of Senior Policy Analyst, a position in which he had many of the same

duties as in his previous job, but yet received a salary increase of almost $5,000.

      98.     In or about March 2015, less than a year after his first promotion, Hoffman was

promoted again to the position of Director of Housing Preservation Opportunities, with a salary

increase of nearly $15,000.

      99.     Defendant DARGA, who was Hoffman s supervisor, subsequently expanded his

role by taking away certain responsibilities from Plaintiff SEATON, a black female employee

over 40 years old.

      100.    In June 2016, Hoffman was further advanced and given the new role of Director

of Leveraged Preservation Programs.

      101.    In July 2017, Hoffman was also promoted to Executive Director for Multifamily

Programs (MPP), a new position.

      102.    As a second example, Sean Almonte ( Almonte ), a white male under 40 years

old, was hired in October 2014, and swiftly promoted through the ranks at HPD.

      103.    HPD hired Almonte as a Project Manager in the Multifamily Storm Recovery unit

also known as Build it Back.



                                              - 13 -
        Case
         Case1:20-cv-04340-RWL Document 164 Filed
              1:17-cv-09996-ER Document      Filed12/21/17
                                                   10/12/20 Page
                                                             Page1827ofof6662




       104.   In April 2015, only six months after his hire, HPD promoted Almonte to Deputy

Director, Multifamily Storm Recovery & Resiliency Lending Program and increased his salary

by $5,000.

       105.   In April 2016, one year after his first promotion and only eighteen months after

his initial hiring at HPD, Almonte was promoted a second time, and made Director, Multifamily

Storm Recovery & Resiliency Lending Program, with a salary increase of $15,000.

       106.   Since 2013, a number of other young, white employees have been hired and

quickly promoted within HPD s Office of Development; often these employees were hired to

work in the Build it Back program        a program that has been criticized in the media for its

shortcomings.

       107.   Conversely, older, non-white employees have not had access to equivalent

opportunities that were afforded young, white employees. Instead, HPD has consistently passed

over their older, black and minority, female employees, including the Plaintiffs, for promotions

in favor of younger, less experienced, and overwhelmingly white employees.

           C. Defendants Maintain a Race-Neutral Hiring and Promotional Policy that has
              a Disparate Impact on Black, African American and Older Candidates for
              HPD Managerial Positions

       108.   In addition to intentional discrimination, Defendants policy of hiring and fast-

tracking recent graduates into managerial positions is a race-neutral policy that has a disparate

impact on the promotional opportunities and pay increases of HPD s black and African

American employees as well as black and African American external candidates.

       109.   In short, Defendants race-neutral policy has the unintended effect of taking

promotions and pay increases away from highly-qualified black and African American

employees and giving them to white employees.


                                             - 14 -
          Case
           Case1:20-cv-04340-RWL Document 164 Filed
                1:17-cv-09996-ER Document      Filed12/21/17
                                                     10/12/20 Page
                                                               Page1928ofof6662




          110.   Based on the operation of Defendants policy, such an adverse impact does not

affect the hiring, promotional rate or pay increases of similarly-situated white employees seeking

to be hired or promoted into a managerial position at HPD.

          111.   Upon information and belief, the goal of Defendants race-neutral policy is to

attract and retain promising but inexperienced employees that can be molded into high-level

managers and supervisors at HPD.

          112.   Upon information and belief, the policy was adopted without discriminatory

intent.

          113.   Yet, the impact of the policy disproportionally benefits white candidates over

black and African American candidates at a statistically significant rate.

          114.   In addition to the use of undisciplined discretion in these hiring and promotional

decisions, the race-neutral policy also creates a disparate impact by favoring candidates with

certain academic credentials over experience and project-based results that are more typical of

the black and African American candidates, such as Plaintiffs.

          115.   The disparate impact of the initial hiring decisions are then further compounded

by the policy s strategy of creating new managerial positions to give to the rising stars so HPD

has a basis to justify giving that employee a salary increases and keeping the employee engaged

and interested in working for HPD.

          116.   As a result, the specific race-neutral practice of creating new positions for

predetermined employees, has a disparate impact on black and African American employees

who at a statistically significant rate do not receive these custom tailored promotions.

             D. HPD Re alia          U e f Employee Performance Appraisals

          117.   Since at least 2001, HPD s administration of Performance Appraisals to its



                                               - 15 -
          Case
           Case1:20-cv-04340-RWL Document 164 Filed
                1:17-cv-09996-ER Document      Filed12/21/17
                                                     10/12/20 Page
                                                               Page2029ofof6662




employees has been erratic.

          118.   Results of Performance Appraisals were used, at all relevant times, to make

promotional decisions and for career advancement.

          119.   Although employees are supposed to receive Performance Appraisals each year,

this is not done in practice.

          120.   Some employees have not been evaluated for years or even for over a decade.

          121.   Instead of administering regular and fair Performance Appraisals, HPD has used

Performance Appraisals as an offensive weapon against disfavored employees.

          122.   In particular, HPD has used performance appraisals as a mechanism to retaliate

against employees, including SINCLAIR and GONSALVES, who complained about or resisted

HPD s unfair and discriminatory employment practices.

    VI.      Plaintiff LEWIS

             A. LEWIS Skill, Qualifications, and Experience

          123.   Plaintiff LEWIS is a 47-year-old black woman who has worked continuously at

HPD for eleven years.

          124.   LEWIS is a well-qualified employee with substantial specialized training and

experience relating to work on housing development and preservation projects.

          125.   LEWIS holds a Master s degree in Environmental and Occupational Health

Sciences from Hunter College.

          126.   LEWIS was first hired by HPD as a Project Manager in April 2006.

          127.   LEWIS has not received a performance evaluation since November 2006.

          128.   In her eleven years at HPD, LEWIS has successfully undertaken the important

work of the department and gained substantial experience.



                                              - 16 -
         Case
          Case1:20-cv-04340-RWL Document 164 Filed
               1:17-cv-09996-ER Document      Filed12/21/17
                                                    10/12/20 Page
                                                              Page6030ofof6662




continuation of, the wage discrimination based on sex in violation of the New York Equal Pay

Law. Moreover, Defendant CITY willfully violated the New York Equal Pay Law by

intentionally paying GONSALVES less than similarly-stituated men.

         412.   GONSALVES is therefore entitled to all remedies available for violations of New

York Labor Law      194, including liquidated damages and attorney s fees and costs for all willful

violations.

                  THIRTEENTH COUNT ON BEHALF OF GONSALVES
                            AGAINST DEFENDANT CITY
                      (Sex Discrimination in Violation of Title VII)

         413.   Plaintiffs hereby repeat and reallege each allegation in each numbered paragraph

above.

         414.   Defendant CITY has discriminated against Plaintiff GONSALVES by paying her

lower than similar situated male colleagues on the basis of her gender, even though she

performed similar duties requiring the same skill, effort, and responsibility of male counterparts.

         415.   Defendant CITY had the discretion to raise Plaintiff GONSALVES salary to

provide her equal pay for equal work, but refused.

         416.   Because of the Defendants CITY s unequal pay, Plaintiff GONSALVES suffered

loss and damage in an amount to be determined at trial.

              FOURTEENTH COUNT ON BEHALF OF GONSALVES AGAINST
               DEFENDANTS CITY, ENDERLIN, ROZENZAFT AND BAUMEL
                 (Sex Discrimination in Violation of NYSHRL and NYCHRL)

         417.   Plaintiffs hereby repeat and reallege each allegation in each numbered paragraph

above.

         418.   Defendants have discriminated against Plaintiff GONSALVES by paying her

lower than similar situated male colleagues on the basis of her gender, even though she

                                               - 56 -
         Case
          Case1:20-cv-04340-RWL Document 164 Filed
               1:17-cv-09996-ER Document      Filed12/21/17
                                                    10/12/20 Page
                                                              Page6131ofof6662




performed similar duties requiring the same skill, effort, and responsibility of male counterparts.

         419.    Defendants had the discretion to raise Plaintiff GONSALVES salary to provide

her equal pay for equal work, but refused.

         420.    Because of the Defendants unequal pay, Plaintiff GONSALVES suffered loss

and damage in an amount to be determined at trial.

                FIFTEENTH COUNT ON BEHALF OF GONSALVES AGAINST
                  DEFENDANTS CITY, ROZENZAFT, BAUMEL AND DUNN
                     (Retaliation in Violation of the EPA, Section 215(a)(3))

         421.    Plaintiffs hereby repeat and reallege each allegation in each numbered paragraph

above.

         422.    By the acts described above, Defendants retaliated against Plaintiff GONSALVES

for her complaints against and resistance to discriminatory and unfair employment practices in

violation of the EPA.

         423.    Because of Defendants retaliatory conduct, GONSALVES has suffered loss and

damage in an amount to be determined at trial.

                     SIXTEENTH COUNT ON BEHALF OF GONSALVES
                              AGAINST DEFENDANT CITY
                            (Retaliation in Violation of Title VII)

         424.    Plaintiffs hereby repeat and reallege each allegation in each numbered paragraph

above.

         425.    By the acts described above, Defendant CITY retaliated against Plaintiff

GONSALVES for her complaints against and resistance to discriminatory and unfair

employment practices in violation of Title VII.

         426.    Because of Defendants CITY s retaliatory conduct, GONSALVES has suffered

loss and damage in an amount to be determined at trial.

                                               - 57 -
         Case
          Case1:20-cv-04340-RWL Document 164 Filed
               1:17-cv-09996-ER Document      Filed12/21/17
                                                    10/12/20 Page
                                                              Page6232ofof6662




                    SEVENTEENTH COUNT ON BEHALF OF SEATON
                             AGAINST DEFENDANT DARGA
                      (Hostile Work Environment in Violation of
                     Sections 1981 and 1983, and the NYSHRL and NYCHRL)

         427.   Plaintiffs hereby repeat and reallege each allegation in each numbered paragraph

above.

         428.   On account of her race, Defendant DARGA and others acting on her behalf, have

continuously and to date subjected Plaintiff SEATON to a pattern of harassment which had the

effect of unreasonably interfering with SEATON s work performance and creating an

intimidating, hostile and offensive work environment that seriously affected the psychological

well-being of Plaintiff.

         429.   By reason of the foregoing, Plaintiff SEATON has suffered loss and damage in an

amount to be determined at trial but estimated to be no less than One Hundred Thousand

($100,000.00) Dollars.

   XII.         PUNITIVE DAMAGES

         430.    By reason of the wanton, unrepentant, reckless, and egregious conduct of the

individual Defendants, Plaintiffs claim punitive damages.

   XIII. PRAYER FOR RELIEF

         WHEREFORE, the Plaintiffs pray that the Court:

                a) Issue an order for the following preliminary injunctive relief:

                       i.      Enjoining the CITY from continuing with its policy and custom of

                               classifying HPD employees on the basis of age for purposes of

                               promotion, salary increases, and career advancement opportunities;

                       ii.     Enjoining the CITY from the further withholding merit-based

                               salary increases, promotion, and career advancement opportunities

                                               - 58 -
Case
 Case1:20-cv-04340-RWL Document 164 Filed
      1:17-cv-09996-ER Document      Filed12/21/17
                                           10/12/20 Page
                                                     Page6333ofof6662
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 34 of 62




             EXHIBIT E
      Case 1:20-cv-04340-RWL
        Case 1:17-cv-06073-AT Document
                              Document 64
                                       23 Filed
                                          Filed 10/12/20
                                                02/16/18 Page
                                                         Page 35
                                                              1 ofof162




UNJTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                x

RICARTE EC}IEVARRIA5
                                                                    STIPULATION
                                                    Plaintifi       OT'DISMISSAL
                                                                    WITE PREJUDICE
                          -against-
                                                                    17 Civ.6073 (AT)
CITY OF NEw YORK; NEw Y0RK CITY
DEPARTMENT OF HOUSING FRESERVATTON
AND         DEVELOPMENT;      and AI{NE-MARIE
HENDRICKSON,         in her offieial and individual
capacity,

                                                 Deftndants.


                                                                x

               IT IS IIEREBY STIPULATED AND AGRS'ED by and between the parties as

represented by their afiorneys below,   thaf pursuanf to Rule al(aXlXii) of the Federal Rules of

Civil Procedure, the above-captioned action be, and it hereby is, withdrawn, discantinued,       and

dismissed, with prejudice and without cosfs, expenses or fees of any kind to any party.

       Dated: Park Ridge, New Jersey                        Dated: New York, New York
                February -i-f*_, ZO1A                              l'ebruary /f ,2018

       KRAKOWERDICHI,{RA LLC                                ZACHARY W. CARTAR
       Attorneys for Plaintiff                             Corporation Counsel of the
       77 Market Steet, Suite 2                              City of New York
       Park Ridge, New Jersey 07656                        Attorney for Def,endants
       (201) 746-0303                                      100 Church Street, Room 2-112
       tk@kdlawllc.com                                     New York, New York 10007-2601
                                                           (212) 3s6-4078
                                                           mconnaha@law.rryc. gov




By:                                                 By:
                                                                         Matthew J. Connahan
                                                                    Assi stant Corporation Counsel
         Case 1:20-cv-04340-RWL
           Case 1:17-cv-06073-AT Document
                                 Document 64 Filed08/11/17
                                          1 Filed  10/12/20 Page
                                                             Page136
                                                                   of of
                                                                      1062



Todd Krakower, Esq.
Krakower DiChiara LLC
77 Market Street, Suite 2
Park Ridge, NJ 07656
Telephone: 201-746-0303
Fax: 347-765-1600

Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
RICARTE ECHEVARRIA,
                                                            COMPLAINT
                          Plaintiff,
                                                            CIVIL ACTION NO.
        -against-
                                                            DEMAND FOR JURY TRIAL
CITY OF NEW YORK; NEW YORK CITY
DEPARTMENT OF HOUSING
PRESERVATION AND DEVELOPMENT; and
ANNE-MARIE HENDRICKSON, in her official
and individual capacity,

                           Defendants.
--------------------------------------------------------x


        Plaintiff, by his attorneys, KRAKOWER DICHIARA LLC, complaining of the Defendants,

respectfully alleges, upon information and belief, as follows:

                                              INTRODUCTION

        1.       Plaintiff brings this action seeking monetary and equitable relief based upon

Defendants’ violations of 42 U.S.C. Section 1983 and New York Civil Service Law Section 75-b

(hereinafter “CLS § 75-b”) as a result of maltreatment and retaliatory actions taken against him.

        2.       Plaintiff seeks economic and compensatory damages and punitive damages to the

extent allowable by law, and other appropriate legal and equitable relief pursuant to federal and

state law.
        Case 1:20-cv-04340-RWL
          Case 1:17-cv-06073-AT Document
                                Document 64 Filed08/11/17
                                         1 Filed  10/12/20 Page
                                                            Page237
                                                                  of of
                                                                     1062



                                JURISDICTION AND VENUE

        3.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) as this matter involves a federal question.


        4.      This Court has supplemental jurisdiction over the New York state law claims

under 28 U.S.C. § 1367(a), as they are so related in this action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.


        5.      Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.


        6.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                         THE PARTIES

Defendants.

        7.      The Department of Housing Preservation and Development (“HPD”) is, and at all

times material hereto was, a public employer as that term is defined by N.Y. CLS Civ. S. §75-b

and is an agency of Defendant City of New York.


        8.      At all times relevant to this Complaint, Defendant HPD employed Plaintiff.


        9.      At all times relevant herein, Defendant Anne-Marie Hendrickson was the Deputy

Commissioner of the Office of Asset and Property Management within HPD.




                                                2
         Case 1:20-cv-04340-RWL
           Case 1:17-cv-06073-AT Document
                                 Document 64 Filed08/11/17
                                          1 Filed  10/12/20 Page
                                                             Page338
                                                                   of of
                                                                      1062



        10.    At all times relevant to this Complaint, Defendant City of New York employed

Plaintiff.



Plaintiff

        11.    Plaintiff Ricarte Echevarria (“Plaintiff”) is a resident of Kings County in the State of

New York.


        12.    Plaintiff was employed by Defendants as Director of the Tenant Interim Lease

Program at HPD from August 24, 2015 until September 9, 2016 when he was wrongfully

terminated.

                                              FACTS

        13.    While employed at the City’s HPD, Plaintiff was responsible for the day-to-day

operations of the Tenant Interim Lease Program (TIL).

        14.    The TIL Program assists organized tenant associations in City-owned buildings to

develop economically self-sufficient low-income cooperatives where tenants purchase their

apartments for $250.

        15.    Tenant associations enter into a lease with the City to maintain and manage the

buildings in which they live.

        16.    Each tenant association participating in the TIL Program has a Net Lease with

HPD that conveys property management and building operations to the Tenants’ Association,

including tenant selection.

        17.    Each Tenants’ Association operates under by-laws that specifically govern tenant

selection procedures and protocols.




                                                  3
         Case 1:20-cv-04340-RWL
           Case 1:17-cv-06073-AT Document
                                 Document 64 Filed08/11/17
                                          1 Filed  10/12/20 Page
                                                             Page439
                                                                   of of
                                                                      1062



        18.    Per the relevant rules and procedures, HPD’s only involvement in tenant selection

is approving each tenant selected by the Tenant Associations.

        19.    Shortly after Plaintiff began working for HPD, Plaintiff began raising concerns

about various unlawful activities to his supervisors and to the New York City Department of

Investigation (“DOI”).

        20.    Shortly after Plaintiff began working for Defendant HPD, Plaintiff began raising

issues to his supervisors and to the DOI, which Plaintiff reasonably believed to constitute

improper governmental action.

        21.    Specifically, in January 2016, Defendant Hendrickson—Deputy Commissioner of

the Office of Asset and Property Management and Plaintiff’s supervisor—sent Plaintiff an email

directing him to grant an apartment in one of the buildings he managed for Mr. Brown.

        22.    At all times relevant to this Complaint, Mr. Brown was an individual who was a

resident of another state and a relative of an employee in the NYC Law Department.

        23.    As Mr. Brown was a resident of another state, providing Mr. Brown with one of

the low-income apartments violated relevant laws and regulations.

        24.    Upon information and belief, Mr. Brown was not selected or approved by any

Tenant Association.

        25.    Plaintiff met with Vivian Louie—Assistant Commissioner of the HPD—in her

office, and complained that giving Mr. Brown an apartment was unlawful because Mr. Brown

did not meet any criteria or administrative purpose for receiving such an apartment.

        26.    Ms. Louie responded that she “hated when [Defendant Hendrickson] does stuff

like this.”




                                                4
        Case 1:20-cv-04340-RWL
          Case 1:17-cv-06073-AT Document
                                Document 64 Filed08/11/17
                                         1 Filed  10/12/20 Page
                                                            Page540
                                                                  of of
                                                                     1062



       27.     Ms. Louie further conceded that Mr. Brown did not meet any of the required

criteria to be granted an apartment within the TIL Program.

       28.     Nevertheless, over Plaintiff’s objections, Defendant Hendrickson and Ms. Louie

proceeded to provide an apartment for Mr. Brown.

       29.     Plaintiff reasonably believed Defendant Hendrickson’s and Ms. Louie’s actions to

constitute improper governmental action.

       30.     In May 2016, Plaintiff reported Defendant Hendrickson’s and Ms. Louie’s

unlawful actions to the New York City Department of Investigation (DOI).

       31.     Plaintiff met with Deputy Inspector General David Jordan in Plaintiff’s office and

complained of Defendant Hendrickson’s and Ms. Louie’s unlawful actions.

       32.     Plaintiff informed Mr. Jordan that he would provide the DOI with documents

regarding his complaint once Plaintiff received an apartment inspection report for the apartment

selected by Mr. Brown.

       33.     Accordingly, on August 12, 2016, Plaintiff sent an email to Mr. Jordan and Ondie

Frederick, an employee of the DOI, with documents related to Mr. Brown’s unlawful apartment

selection, as well as a copy of the email from Defendant Hendrickson instructing Plaintiff to

grant Mr. Brown an apartment.

       34.     On August 18, 2016, Plaintiff met with Mr. Jordan and Ms. Frederick to discuss

Plaintiff’s concerns regarding the legality and propriety of providing Mr. Brown with an

apartment through the TIL Program.

       35.     During the August 18, 2016 meeting, Plaintiff, Mr. Jordan, and Ms. Frederick

discussed whistle-blower protection for Plaintiff.




                                                 5
           Case 1:20-cv-04340-RWL
             Case 1:17-cv-06073-AT Document
                                   Document 64 Filed08/11/17
                                            1 Filed  10/12/20 Page
                                                               Page641
                                                                     of of
                                                                        1062



       36.      During the August 18, 2016 meeting, Mr. Jordan exclaimed that the selection of

apartment for Mr. Brown through the TIL program “wreaks of impropriety!”

       37.      Shortly thereafter, on August 29, 2016, Deputy Director Joan Smith walks into

Plaintiff’s office and informs Plaintiff that the DOI requested a copy of the apartment scope for

the apartment linked to Mr. Brown.

       38.      Plaintiff instructed Ms. Smith to provide the DOI with any documents they

requested.

       39.      Later in the day on August 29, 2016, Ms. Louie sends an email to Plaintiff

directing Plaintiff to provide Ms. Louie with full access to Plaintiff’s calendar.

       40.      At no point in Plaintiff’s employment as Director prior to his complaints to the

DOI had Ms. Louie requested full access to Plaintiff’s calendar.

       41.      Plaintiff called the DOI and spoke with Ms. Frederick about Ms. Louie’s calendar

request.

       42.      Ms. Frederick consulted with Jessica Heegan, Inspector General for HPD, and

then Ms. Frederick instructed Plaintiff to delete all calendar events reflecting his meetings with

the DOI and then to provide Ms. Louie with access to Plaintiff’s calendar.

       43.      The DOI began scheduling interviews and investigating Plaintiff’s complaints in

mid-August 2016.

       44.      Immediately thereafter, on September 9, 2016, Defendant Hendrickson summarily

and unlawfully terminated Plaintiff in retaliation for his complaints.

       45.      Plaintiff was terminated in retaliation for his complaints to governmental bodies.


       46.      Plaintiff was terminated in retaliation for his complaints to the DOI.


       47.      Plaintiff was terminated in violation of NY Civil Service Law § 75-b.


                                                  6
        Case 1:20-cv-04340-RWL
          Case 1:17-cv-06073-AT Document
                                Document 64 Filed08/11/17
                                         1 Filed  10/12/20 Page
                                                            Page742
                                                                  of of
                                                                     1062



        48.     Defendants committed the above alleged acts knowingly, intentionally and

willfully.



                      FIRST CLAIM FOR RELIEF
 RETALIATION AGAINST PLAINTIFF FOR EXERCISING FREEDOM OF SPEECH
   IN VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHTS AND §1983


        49.     Plaintiff repeats and realleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

        50.     Plaintiff’s complaints to Defendants’ regarding Defendants’ unlawful actions

were made as a private citizen.

        51.     By complaining of the government’s unlawful usage of governmental housing and

public funds, Plaintiff complained of a matter of public concern.

        52.     While acting under color of State Law, Defendants violated Plaintiff’s First

Amendment rights by retaliating against him for exercising his freedom of speech as a citizen

with regard to matters of public concern by being an informant and/or reporting of unethical

practices regarding improper governmental actions.

        53.     As a proximate result of Defendants’ retaliatory actions against Plaintiff, Plaintiff

has suffered and continues to suffer a loss of past and future income, monetary damages,

humiliation, severe emotional distress, mental and physical anguish and suffering, and damage to

his professional reputation, in an amount to be determined at trial.


                                SECOND CLAIM FOR RELIEF
                       (Retaliation in Violation of N.Y. CLS Civ. S. §75-b)

        54.     Plaintiff repeats and re-alleges each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.



                                                  7
        Case 1:20-cv-04340-RWL
          Case 1:17-cv-06073-AT Document
                                Document 64 Filed08/11/17
                                         1 Filed  10/12/20 Page
                                                            Page843
                                                                  of of
                                                                     1062



        55.        Section 75-b of the New York Civil Service Law provides: “A public employer

shall not dismiss or take other disciplinary or other adverse personnel action against a public

employee regarding the employee's employment because the employee discloses to a

governmental body information: (i) regarding a violation of a law, rule or regulation which

violation creates and presents a substantial and specific danger to the public health or safety; or

(ii) which the employee reasonably believes to be true and reasonably believes constitutes an

improper governmental action.”


        56.        Plaintiff reasonably believed Ms. Hendrickson and Ms. Louie engaged in

improper governmental actions.


        57.        Plaintiff complained to his supervisors about actions Plaintiff reasonably believed

to constitute improper governmental action.


        58.        By complaining to his supervisors about actions Plaintiff reasonably believed to

constitute improper governmental action, Plaintiff engaged in protected activity pursuant to N.Y.

CLS Civ. S. §75-b.


        59.        Plaintiff provided his supervisors reasonable time to take appropriate action in

response to his complaints of improper governmental action.


        60.        Plaintiff’s supervisors failed to take any actions to remedy the issues complained

of by Plaintiff.


        61.        Plaintiff also complained to the DOI about actions Plaintiff reasonably believed to

constitute improper governmental action.




                                                    8
          Case 1:20-cv-04340-RWL
            Case 1:17-cv-06073-AT Document
                                  Document 64 Filed08/11/17
                                           1 Filed  10/12/20 Page
                                                              Page944
                                                                    of of
                                                                       1062



          62.    By complaining to the DOI about actions Plaintiff reasonably believed to

constitute improper governmental action, Plaintiff engaged in protected activity pursuant to N.Y.

CLS Civ. S. §75-b.


          63.    In response to Plaintiff’s complaints of improper governmental action, Defendants

subjected Plaintiff to unlawful personnel action.


          64.    In response to Plaintiff’s complaints of improper governmental action, Defendants

unlawfully terminated Plaintiff.


          65.    As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages in amount to be determined at trial and attorneys’ fees, as provided by N.Y.

CLS Civ. S. §75-b.



          WHEREFORE, Plaintiffs demand judgment against the Defendant in an amount in excess

of the jurisdictional limits of the lower courts, together with the costs and disbursements of this

action.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief as follows:

          A.     An award of damages, according to proof, including liquidated damages, to be

                 paid by Defendants;

          B.     Penalties available under applicable laws;

          C.     Costs of action incurred herein, including expert fees;

          D.     Attorneys’ fees, including fees pursuant to applicable statutes;

          E.     Pre-Judgment and post-judgment interest, as provided by law; and



                                                    9
         Case
          Case1:20-cv-04340-RWL  Document 164 Filed
                1:17-cv-06073-AT Document       Filed08/11/17
                                                      10/12/20 Page
                                                                Page1045ofof1062




         F.     Such other and further legal and equitable relief as this Court deems necessary,

                just and proper.

Dated:    Park Ridge, New Jersey         Respectfully submitted,
          August 11, 2017
                                         KRAKOWER DICHIARA LLC

                                         By:

                                         ___s/ Todd Krakower___________________

                                               Todd Krakower

                                         One Depot Square
                                         77 Market Street, Suite 2
                                         Park Ridge, New Jersey 07656
                                         201-746-6333
                                         347-765-1600 (fax)

                                         Attorneys for Plaintiff




                                   DEMAND FOR JURY TRIAL

         Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.




                                                  10
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 46 of 62




              EXHIBIT F
           Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 47 of 62




                                                               EXHIBIT F

                  D               a          C                           S a - a     P
                          D                 a                 R           P        a C
                                        a        B     a          F     a     a Fa

      1. P             an o he 14 h Amendmen of he US Con i                             ion: no       hall an S a e
           de i e an                  e on of life, libe          ,o    o e    , i ho    d e      oce        of la ; no
           den         o an           e on i hin i           j i dic ion he e     al    o ec ion of he la            .
      2. D e           oce        incl de            he igh o an im a ial j dge ho ill a                l    he la
           e      all and fai l , a oid cond c i ing o he a                        ea ance of im o ie , and
            ec     e hem el e f om                         oceeding     he e he adj dica o       im a iali           co ld be
            ea onabl                  e ioned​1​.
      3. B         i     e of CPLR 321 (a) a                  o e li igan he igh o elf e e en him elf in
           he S a e of Ne Yo k. No j dge, co                            a o ne , co      cle k, o     o ing co n el o
           an o he co                   em lo ee ha           he a ho i       o de i e a       o e li igan of d e
               oce , o incl de he ca dinal igh o an im a ial ib nal.
      4. Unde o 28 U.S.C. Sec ion 455, a fede al j dge " hall di                                alif him elf in an
               oceeding in hich hi im a iali                           migh ea onabl be         e ioned , o              he e
           he ha a e onal bia o                            ej dice conce ning a a       ", o     hen he j dge o a
           membe of hi o he immedia e famil ha a ele an financial in e e .
      5. P             an o 28 U.S.C. Sec ion 144, hen a a                        file a imel and            fficien
           mo ion​ ​ ha he j dge befo e hom he ma e i                               ending ha a e onal bia o
               ej dice ei he again                    him o in fa o of an ad e e a             , he ca e i
               an fe ed.
      6. P             an he J dicia                 La       487 an a o ne       ho i g il     of an decei o
           coll        ion, o con en                 o an decei o coll        ion, i h in en o decei e he co
           o an          a        i         bjec o ci il and c iminal liabili . F          he , i i         e led ha
           J dicia           La          487 foc           e on he a o ne       in en o decei e, a he han he
           decei             cce 2​​ .



1
    ​TheNe York Bar J dicial R les of Professional Cond c
2
    ​A a f a  . R e be g​, 12 N.Y.3d 8, 14 (2009).
      Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 48 of 62




7. R le 3.3 of he ABA R le of P ofe ional Cond c ( The ROC R le )                                                    o ide
      ha la       e     a e obliged o           o ec he co                f om c iminal o f a d len cond c
      ha       nde mine          he in eg i     of he adj dica i e               oce .
8. Thi incl de              he       ohibi ion again       de     o ing/modif ing e idence a                         ell a
           ning a blind e e o a clien            engagemen in                ch cond c . The ROC R le al o
          o ide ha once a la             e become a a e of hei clien                          c iminal o f a d len -
      he a e obliga ed o ha e                   ch info ma ion i h he co                      , a he han con in e
          o ec ing he c iminal o f a d len cond c .
9. The e a i e manne in hich he Defendan                                    and hei co-con                  i ao      ha e-
      and con in e o- nonchalan l def and ende he afo e aid                                            o i ion of la
      ( In eg i       La         ) n ll and oid ha ho ified co n le                    objec i e legal mind                  ho
      e ie ed he eco d.
10. Ra he han               o ec he Defendan              b offe ing o -fac o j                    ifica ion , he
      J dicia , e           ec f ll , ho ld demon               a e a e o- ole ance                    ance i a- i
      Defendan             illingne      o co          he j dicial          oce .


     11. ARGUMENT: ​I L                                S b a               a E                     P                 a
      D           a         C                     Ra              P              b                     Ca        A           B
           A               -P a           a               a           B                   P            a       S
       S                         D        a                M          J              Ea        I        a            W
                                  Pa             D        P                 a V           a        .


I.     D          a         E                    C                          J         a P                        O       b
          02, 2019, b C                                 M .H                    ,a     D                    Pa
                                                      D       P
12. On Oc obe 02, 2019,                  on d e con ide a ion of he mo ion a e                                 bmi ed o
      he A      ella e Di i ion Fi            De a men ( A                 ella e Di i ion ), he Hono able
      A     ella e J       ice Webbe ( J             ice Webbe ) i              ed an o de ha ene ed he
      Tem o a          Re        aining O de ( TRO ) fi               i     ed b      he Hon. T ial Co                 Pa
      56 ( he Co            ) on J l 18, 2019. The TRO em o a il ba ed he Defendan
      f om lea ing o            addi ional a a men              in Wa e line S            a e oa            lican        i ha
      lo e       io i       han Plain iff.
   Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 49 of 62




13. A ha         oin in ime, Defendan              had admi ed ha he               e e     oce ing
   a     lican      i h m ch lo e            io i ie      han Plain iff      io i    #103 o         of 74,000
   (acco n ing fo he comm ni                   boa d 7       efe ence, a     a ed and confi med b
   Defendan Gab iel Momb n-                     ojec manage a Wa e line S                  a e).
14. Thi mean ha ene al of he TRO mean Defendan                                o ld be ba ed f om
   lea ing o       an addi ional one bed oom a a men . Acco dingl , i                              o ld be
   highl im la          ible fo Defendan            o con in e o den Plain iff of he onl
   affo dable o        o     ni     he e e         alified fo .
15. In fac , if he Defendan             e e illing o f ee e he en i e lea e-                    olel     o den
   A      ellan , hi       o ld      b an ia e A          ellan ' a g men ha Defendan                       fie ce
   o      o i ion ha no hing o do i h he official e c                   e conj ed. F            he mo e,
   Defendan         Co n el admi ed on m l i le occa ion                   ha mo e han an hing, he
   clien     did no        an o f ee e he           oce , and if he TRO a                ein a ed, he
   Defendan            o ld likel      e le.
16. A      ch, i i c i ical o a          ecia e he o e         helming elief, jo , and g a i de
   Plain iffe      e ienced hen J              ice Webbe ,         on d e con ide a ion, ein a ed
    he TRO.
17. A ha ime, Plain iff a co ing i h                        blic hel e     d ing he Je i h holida
   of S cco . Plain iff kne            ha hi deci ion               him inche f om he o come ha
   Plain iff a g e          a - and     ill- hea il        a an ed a a ma e of la and e                      i .
18. Had he Defendan            no eg egio          l co           ed he j dicial     oce , Plain iff
        o ld likel ha e been           a ed f om he hell he end ed, a of Oc obe 02, 2019.
19. P io o he A            ella e Co     A o ne , M . La en Holme ( M . Holme ) aking
    he mo ion a e              oJ      ice Webbe , Plain iff a             bjec ed o a fl              of
   di g      ing, nme i ed, and be a ing ema k f om M . Holme , hich e e hea d
   b m l i le a ie in he icini .
20.Fo e am le, M . Holme                 a ed, ​      e a a, ​ ha : (a) Defendan            j    ifiabl didn
        an o e le beca         e Plain iff a a ain in he neck (b) Plain iff a                          lica ion
   fo     elief a       i ho      me i (c) he Hon. J dge o ld likel                 ef     e o ene             he
   TRO. All of he e commen                   e ee      emel        n ofe ional and ncalled fo . I i
   no ed ha        e e al di        a aging ema k           e e made b      he A         ella e Di i ion           aff
    o he effec of ho anno ing                   o e li igan        a e o deal i h .
    Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 50 of 62




21. F     he mo e, hen M . Holme came back i h he igned o de in hand, he
        a ed o     lo d:        i e,           i e, he elief a g an ed .
22. J     ice Webbe        ein a ed he TRO a              i en b       he Co    . Plain iff a gi en a
        iece of a e        hich likel mean he o ld be f ee f om homele ne . M .
   Holme          hen e    lained he        oce       o bo h a ie , and en e ed Oc obe 04, a
    he da e Plain iff ho ld e e he TRO, and f                      he en e ed an        e d e da e, and
   a e l da e.
23. The Defendan           co n el, Defendan Schonfeld (HPD), an a o ne fo BG named
   Philli Sh eibe (M . William                 a on aca ion) and ano he              a alegal
   (collec i el        Co n e l ) e e all i ibl ang . The a ked M . Holme if he
    e m of he TRO co ld be modified.
24. M . Holme          e   onded lo d and clea : No . A                he TRO a al ead i          ed, an
    e      e     fo modifica ion need          o be     bmi ed in o         o    o i ion a e         .
25. Defendan          Co n el lef he Cle k Office.
26. Plain iff ook a dee b ea h. A home, bela ed j                      ice, and he abili     o hel
   Mo he          e e all i hin each fo he fi                 ime. Plain iff a do n and e ie ed
    he lang age of he TRO. He go                   and a ked M . Holme if he e a a a                          o
   enfo ce he TRO if Defendan                  iola ed i . He      e    on e f igh ened Plain iff. He
    a back do n, e ed hi mo he and fa he , ha ed he good ne                                , and a ic             e
   of he TRO. Plain iff         a ed ga he ing hi              e onal belonging .
27. D e        oce , f ndamen al fai ne , e              al     o ec ion nde he la , finali              of
   j dgemen , and he            o e legal deco m- all demanded ha Plain iff a
   en i led o el on he fac                 oceeding had concl ded. Thi i e             eciall            ea a
        o e li igan . In he legal          ofe ion, he e i no            eceden fo     a ie      ho
   di ag ee i h a alid o de o demand, o - oceeding , ha he o de                                  ho ld be
        b an iall -modified a          o     i hei       ecifica ion . Ra he , i i         e led ha an
        ch e      e    m     be in     i ing, i h no ice, and e ed              o e l .
28.A       ch, ha follo ed a a de                 icable ab     e of a ho i ,        ofo nd iola ion of
   f ndamen al fai ne , and mo e han an hing, a e ed o Defendan                                 c edo ha
    he a e abo e- he-la .
29. A       o ima el       en min e la e , Defendan              Co n el        o med back in o he
   Cle k Office, alked               di ec l      o M . Holme , and aid ome hing in lo                    oice
    Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 51 of 62




    o M . Holme           ha Plain iff did no hea . Plain iff a conf             ed a   o ha           a
   ha       ening, and alked o e . I           a       e ealed ha Defendan        Co n el called
       a ne     in hei fi m       o ha e he ne            . The a ne         e en ha     , and
   in        c ed Defendan        Co n el      o go back in o he Cle k Office and a em                     o
   modif       he TRO.
30. Plain iff a ce ain ha M . Homele                       o ld e ea he ame an           e : an            ch
   modifica ion ha           o be in     i ing, i h       o e no ice. The e i no back doo ha i
   e cl      i el a ailable o          i ileged a ie ,          ch a    o e f l a ne     in a la fi m,
   o fo high- anking la            e     in co o a ion co n el.
31. In ead, M . Holme                  ang in o ac ion, indica ing ha        he o ld hel         he
   Defendan . Plain iff           o e ed. M . Holme igno ed. Plain iff leaded i h M .
   Holme        o ecogni e ha he ac ion                  e eo     ageo     and incon i en        i h he
        le he had j          a ed. Plain iff f         he a ked: ho co ld he do hi           o
        oceeding :        ha if I had al ead lef he oom? Plain iff a ked.
32. M . Holme         e    onded i h a adi ic mile, and                  oclaimed: oh   no       o
    eall       i h o had lef he oom                b      o didn ! .
33. In de     e a ion, Plain iff leaded i h Defendan                   Co n el   o ecogni e ha hei
   ac ion       e e im o e , a b each of a la              e     oa h, and he co ld face di ci line.
   In e       on e, he la ghed.
34. Ten min e la e , M . Holme                e        ned f om an e - a e con e a ion i h
   J        ice Webbe , in hich Plain iff a de i ed of a f ndamen al igh o be
   hea d. The TRO a modified o                     i he e ac demand of Defendan : in ead of
       o     ing he lea ing       oce , Defendan           onl had o e a ide he la          a ailable
           dio o one bed oom a a men . Thi ga e Defendan                      he in   i a ion he
   needed o e o back o he                    hle , inh man di ega d fo he fac he had j
    en enced Plain iff back in o hel e .
35. A cle k ho i ne ed he bi a e e i ode                        a ed ha he ne e had ne e              een
   an O de changed in             ch a manne . The cle k e en              gge ed ha if Plain iff
    im l       an o       of he b ilding, i i      o ible ha he o iginal TRO o ld                 ill be in
   effec . If in he a         fi e ea , he e i no a ingle ime he e he A                     ella e
   Di i ion allo ed fo a igned, alid o de o be modified in hi manne , i                               he
      Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 52 of 62




      Plain iff no co ec o a e               ha Defendan       co        ed he j dicial      oce , and
      de i ed him of hi f ndamen al igh ?
II.   M .H               C               T     J        a P              aS          T       P       a
                H    C                   M           A Va      O              O     b     02, 2019
  36. On No embe 25, 2019, he Hono able A                   ella e J     ice Ro al n R. Rich e
      ( J      ice Rich e ) held a confe ence i h all a ie               ega ding Plain iff Mo ion
      o Com el Com liance i h he FOIL. In hi confe ence, J                          ice Rich e a ked
      he Defendan            o com l     i h hei       a ed g a an ee o e         edi e a ingle
      doc men he had               omi ed o e       edi e on Oc obe 16, 2019, b            hich a         ill
      no deli e ed.
  37. F     hemo e, i        a o de ed ha he A           ella e Di i ion ill defe di c           ion of
      Plain iff Mo ion n il Decembe 13, 2019, in o de fo Plain iff o be gi en a fai
      chance o acce          and    bmi , a    a of hi Re l , c i ical FOIL info ma ion
          i hheld b Defendan , and dele ed f om he admini                     a i e eco d, in iola ion
      of of CPRR 7804 (e). J           ice Rich e f      he in      c ed M . Holme         o make         e
      he mo ion lee e o ld be labeled a adjo ned and laced acco dingl .
  38.The 0 de        a ed: Pe RHR, if doc men               o gh    e FOIL i ob ained b
      12/13/19, A       ellan ma        bmi i o be con ide ed i h mo ion- 7793 .
  39. U on ecei ing in hi hand a co                of he o de , Plain iff had a j        ifiable eliance
      ha hi o de             o ld be hono ed. Simila l , i         a a     o ia e fo Plain iff o
      a     me ha M . Holme             o ld com l and file he mo ion lee e a               adjo ned .
  40.Plain iff e     e        fo Defendan       oe      lain h M . Holme , he ame e on
          i h hom Defendan          coll ded on Oc obe 02, 2019, o change a alid o de -
      igno ed he clea in            c ion gi en o he a econd alid o de , o docke he
      mo ion a adjo ned. On Decembe 05, 2019, he A                       ella e Di i ion en ahead,
      di ega ded he J           ice Rich e     o de , deciding i on Decembe 05, 2019. E en
      mo e eg egio       i     he fac ha he FOIL e            e     hich e en all came on
      Decembe 05, 2019 con ained m l i le omi ion of o bling doc men                               ha
      hea il         o Plain iff allega ion .
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 53 of 62
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 54 of 62
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 55 of 62
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 56 of 62
Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 57 of 62
            Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 58 of 62




          III.      W       D            C           T W              D           a      S          T        Ca
                                  R      a           S     A          W     -E ab                La
       41. Wh did he Co                a e      ha       aca       of a j dgmen              an CPLR 5105 (a)
           (3) onl a        lie   oa a           commi ion of e                 in ic f a d , and ha an
                                                                   3​
           a g men of in in ic f a d i                    ecl ded​ , b      efe encing       o ca e 4​​ hich a e
           i econcilable, e            ec f ll , i h he Co                 a g men . The Co            a g e      he e
           ca e     o hold ha :
                                                     5015 (a) (3) onl a           lie    oa a         commi ion of
                                                 e       in ic f a d .
                     Con a            o he Co            ance, e        ec f ll , he fi      ca e held​5​:
                                                     In an e en , he a            ellan failed o demon            a ea
                                                     ea onable e c         e fo he defa l , hich i           e    i ed
                                                     hen a CPLR 5015 (a) (3) mo ion allege in in ic
                                                 f a d ​ (LaSa e Ba               N.A.     Obe    e , 146 AD3D,
                                                 2017);
                         he ea    he econd ca e held:
                                                     h    , he a        ellan      e e e     i ed o ho a
                                                     ea onable e c         e fo hei defa l (​We              Fa g​o V.
                                                 Colle a, 153 AD3D (2017).
                     F     he mo e, he A             ella e Di i ion​6​ efe enced he aid ca e a follo                    :
                                            5015 (a) (3) a      lie       oa a          commi ion of bo h
                                        e     in ic f a d and in in ic f a d , e ce                 ha he la e
                                         e     i e    a defendan o demon                 a e a ea onable e c        e fo
                                        he defa l and a o en iall me i o io                      defen e​7​ .
                     And c i icall , he Co               of A   eal i elf held​8​:




3
    The Sanctions Order, Page 11.
    ​LaSalle Bank N A Obers ein                  AD D              Wells Fargo V Colle a              AD D
    ​ ​LaSalle Bank N A       Obers ein          AD D
    Bank of N.Y. Mellon Trust Co., N.A. v Ross, 1 0 AD3d 31 (201 ).
    Bank of N.Y. Mellon Trust Co., N.A. v Ross, 1 0 AD3d 31 (201 )
8
    ​(Wilson Vs. Galicia, 36 AD3D 695, 2008 quoting Oppenheimer v Westcott, 47 NY2d 595, 603 [1979].
         Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 59 of 62




                                     [...]S      eme Co        e ed in concl ding ha i lacked he
                                     a ho i        o aca e i       o de di ec ing an in            e      nde CPLR
                                     5015 (a) (3). A          e ha e     e io     l   ecogni ed, " he f a d
                                     fo ming he ba i fo a CPLR 5015 mo ion ma be ei he
                                     e      in ic o in in ic .

     42. Wh did he Co              , e      ec f ll , in oke he doc ine of ​ e               da ca ​and ​c       ae a
         e            e 9​​ ​ o decide he me i    of a       oceeding, hen he o iginal              oceeding a
         no f ll and fai l li iga ed?
     43. Wh did he Co              , e      ec f ll , igno e ha he           le ha he doc ine of ​ e
             da ca ​and ​c        ae a e         e d     '     ec de​ ne l -fo nd e idence ela ing o
          he hea of he i            e in di       e?
     44. Wh did he Co              , e      ec f ll , di ega d he con olling la                e aining o
             he he an a         ella e agenc       ib nal ha       he a ho i          o modif      he g o nd
              on hich he lo e              ib nal ba ed i       de e mina ion​10​. The Co              ci ed,
          e    ec f ll , an a g abl -i ele an , di ing i hable a ho i                        f om a lo e
                11​
         co     ​ , hich e ained o a               ella e defe ence on c edibili            of a i ne :

                                                 hi conflic ing e idence clea l               e en ed a          e ion
                                               of c edibili     fo he Boa d o e ol e (M . of
                                               B aband, 239 A.D.2d 627, N.Y. A                 . Di . 1997);
                        hile igno ing he con olling            eceden f om he highe              co      :

                               he al e na i e g o nd fo he             emo al bela edl          ai ed b         he
                              e    onden      and elied        on b     he co         belo ma no             e e o
                                   ain he di mi al (​Ma e              f Sc e b          . B ce ​, 77 N.Y.2d 753,
                             Co      of A     eal , N.Y. 1991).

 ​The Sanctions Order, Pages 1-2.
10
  ​Original Order, page 5, paragraph 2: “Contrary to petitioner’s claim, the complaint to HPD was in the nature of an
appeal from Breaking Ground’s determination, and an administrative appellate tribunal has the authority to make findings
different than the initial decision maker (see generally matter of Braband vs Sweeney 23 AD2 3rd Department 1         .
11
  Page 5, paragraph 2 of the Original Order: “Contrary to petitioner’s claim, the complaint to HPD was in the
nature of an appeal from Breaking Ground’s determination, and an administrative appellate tribunal has the
authority to make findings different than the initial decision maker (see generally matter of Braband vs Sweeney
239 AD2, 3rd Department (1997)”.
          Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 60 of 62




     45. Wh did he Co                e a ide he ell-e abli hed emed                        e aining o an agenc
           iola ion of CPLR 7804 (e), b omi ing n me o                            ma e ial doc men              f om he
         admini        a i e eco d? In con a , e                  ec f ll , o he ell-e abli hed emed of
             e e al and emand​12​ , he Co                  a e ed ha              he e ma e ial ho ld ha e
         been incl ded in he admini                  a i e eco d b             a no , he          o e    emed i a
         mo ion in S           eme Co          o amend o co ec he eco d .
     46.Wh did he Co                a i ing a ma e ial and fac al concl                     ion      ha a e          a el
          ef ed b        he eco d? Fo e am le, he ef ing admi ion of Defendan B enda
         Ro en and i           e of he fi         de e mina ion, Defendan Fong. De                      i e M . Fong
         admi ing ha he ejec ion ba ed on ​ c                              e       f      a         ​ had no hing o do
             i h famil gif income ( a he , alleged hea a                       eading b       ine     income), age 2
         of he Co            O iginal O de Deci ion (da ed A g                         16, 2019) a em            o
          ehabili a e M . Fong              ejec ion b an a g men ha i                    ef ed b hi o n
         admi ion. See E hibi A2 ( econd age) of Docke #9 of he A                                     ella e Di i ion,
         04206-2019 on NYCSEF, age 20. In he ca e of Re                                 onden       CEO, he Co
         a i ed a an e oneo                concl      ion b      im l omi ing he la                  o d f om M .
         Ro en email: a hi                  oin     e a ai hei deci ion . See E hibi A10 of Docke
         #9 of he A          ella e Di i ion, 04206-2019 on NYCSEF, age 123.
     47. Wh did he Co                    b an iall , con in all mi e e en he na                           e, co e, and
             b ance of Plain iff             ecific allega ion , and f            he - he ha d e idence
                o ing aid allega ion ?
     48. ​Wh did he Co               e     b de i e Plain iff of hi             igh o adj dica e, in a limi ed
         manne a            o ia e fo an a icle 78, iable i                    e of fac       e aining o he hea
         of he di          e​13​?
     49.Wh did he Co                e     b e c       ing i ho        di c      ion Re        onden       am age of
         a    lica ion       oce         iola ion ?




12
   Mtr of Petty v Sullivan, 131 AD.2d 762 (2d Dep't 1987): “This court has consistently held that it is an error to pass on a
question based upon such an incomplete record”.
13
   As held in Mtr of Green v Commissioner of Envtl Conversation A D 2d 2 N Y App Div 1 3 “in our view,
CPLR 7804 was intended to continue all rights to jury trial set forth in section 1295 of the Civil Practice Act”.
             Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 61 of 62




           IV.       W        D                C         T W                 D           a        S             T          Ca
                 R       a            S        A         R          P        a                D        P            , Fa              ,
                             P             P                    a        J         a I            a     a


       50.Wh did he Co                    -a       ell a Defendan - e a ide he official                          le       a ed on he
            official co              eb i e: hen an o iginal                 oceeding (101081/2019) i di                      o ed of,
             he en      ing ela ed             oceeding (101960/2019) i a igned o a ne j dicial a ?
       51. Ba ed on          b an ia ed              blic eco d , he Co                  ac       i ed, e      ec f ll ,        o e
            in e e        in fi e (5) affo dable, HPD-affilia ed a a men : h ee (3) a 33 Gold
            S ee , one (1) a 116 Malcolm X Bl d in Manha an, and one (1) ni a 116
            Malcolm X Bl d in B ookl n. A he ime he e                                    o e          in e e          e e ac        i ed,
            none of he aid a a men                           e e li ed on he ma ke , no                     a an          en al o     ale
            ag eemen filed. I              hi fac no            fficien o ea onabl call in o                        e ion he
            Co         im a iali           in a       oceeding e aining o HPD and affo dable ho                                  ing?
            F     he , a i ela e               o     le go e ning he a              ea ance of im o ie , ho ld he
            Co       ha e di clo ed he e in e e                         o all a ie ?
       52. On Ma ch 02, 2020,                         an o he Plain iff              bmi ing e idence of Defendan
            f a d len cond c , he Co                      , e     ec f ll , ab           ed i     a ho i        b : mo ing on i
            o n mo ion, i ho                       a ning, o im o e on A                 ellan        anc ion de i ing he
            A     ellan of n me o                  ci il and con i           ional igh 14​
                                                                                       ​ ; e oking i ho                          a ning
            A     ellan          a     o        oo       e on elief; ba ing, i ho                          a ning, A        ellan
            f om making an f                   he mo ion o              ela ed co e           ondence in an co                  in he
            S a e of he Ne Yo k, and h ea ening A                                ellan        i hf      he     anc ion . The e
            ha ne e been               ch an o de in he mo e han 20 million                                 o e li igan ca e
            filed in Ne Yo k S a e ince 1970. Wh                             ho ld Plain iff be he fi                 ?
       53. Wh did he Co                    legi imi e and endo e, a he han ed e , he
            ackno ledged inciden on he fi                        da of           oceeding , J l 18, 2019, in hich he
            Co         co        a o ne             ed    ofani         ( he F- o d             ed     ice), h ea ening bod
            lang age, and elling o be a e and h milia e he Plain iff in he                                          e ence of he
            o     o ing co n el ( ho                 a ed ha        he had ne e , in he en i e ca ee ,                       een


14
     Including but not limited to Appellant’s constitutional rights to fair litigation and self-representation.
    Case 1:20-cv-04340-RWL Document 64 Filed 10/12/20 Page 62 of 62




   an hing like ha ), me el in e                     on e o Plain iff in   i ing abo    a o ible
    ched le change? F              he , a i          o e fo he Co          o igno e ha a co
   a o ne        choice o e ball a ack and                  blicl    hame a    o e li igan , on hi
   fi    da in co          , ea onabl call in o            e ion he im a iali       of he co
   a o ne in he e                oceeding ?
54. Ba ed on          b an ia ed         blic eco d , in conj nc ion i h he Co              i     ing he
   Sanc ion O de , and                    an o A        ellan       bmi ing ela ed-inc imina ing
   da a o he De a men of In e iga ion ( DOI , bo h he Co                               co       a o ne
   ( i h an affo dable             o e     a 248 We        105 S .), and hi ne     doo neighbo -
   mo ed o           of affo dable       o e ie , hich he           nla f ll held fo 34 and 35
    ea , e           ec i el .
55. A    he co         a o ne and hi ne -doo neighbo main ained                     ima         e idence
   in o he           o e ie - i     a a b each of he la fo hem o hold on o aid
   affo dable          o e ie fo mo e han hi                (30) ea .
56. F    he , he Co          A o ne        ne -doo neighbo i no o he han he Hono able
   A     ella e J       ice o hich he ca e a ba                 a   ee ed, ho ba ed on          blic
    eco d ha join b               ine     en     e     i h he Co      , ho ba ed on he R le of
   J dicial Conflic         ho ld ha e ec            ed him elf, and ho ha al ead , e            ec f ll ,
    aken e       ao dina il -im o e , ha mf l mea                   e again    Plain iff.
57. Acco dingl , doe             he fac ha he A         ella e J    ice and he Co      ' co
   a o ne mo ed o                of affo dable       o e ie , hich he         nla f ll held fo 34
   and 35 ea , e             ec i el ,         an o Plain iff filing inc imina ing e idence and
    he Co        i      ing an n eceden ed Sanc ion O de - no ea onabl call in o
        e ion he Co               im a iali ?
